              Case 3:16-bk-03913-JAF       Doc 116     Filed 06/03/21    Page 1 of 1




                                       ORDERED.
         Dated: June 02, 2021




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

In re:                                               CASE NO.: 3:16-bk-3913-JAF

LILLY J. REAL,                                       Chapter 7


      Debtor.
_____________________________/

  ORDER DENYING MOTION FOR RECONSIDERATION OF ORDER DATED MAY
  25, 2021 DENYING FRANK POLO’S MOTION FOR CERTIFICATION OF APPEAL
               TO THE ELEVENTH CIRCUIT COURT OF APPEALS
          This case came before the Court upon Motion for Reconsideration of Order Dated May 25,

2021 Denying Frank Polo’s Motion for Certification of Appeal to the Eleventh Circuit Court of

Appeals (Doc. 110). It is

          ORDERED:

          Motion for Reconsideration of Order Dated May 25, 2021 Denying Frank Polo’s Motion

for Certification of Appeal to the Eleventh Circuit Court of Appeals is denied.



          Clerk’s Office to Serve
